UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-199833 JOBBOT, INC. (Exact name of small business issuer as specified in its charter) New York 45-1957218 (State or other jurisdiction of Incorporation or organization) (I.R.S. EmployerIdentification No.) 1730 62nd Street
